MEMORANDUM **
Isabel Linda Warren appeals from her guilty-plea conviction and 120-month sen*437tenee imposed for possession with intent to distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Warren has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Warren did not file a pro se supplemental brief. The government filed notice that it would not be filing an answering brief.
Our review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*437ed by 9th Cir. R. 36-3.